Citation Nr: 0700327	
Decision Date: 01/05/07    Archive Date: 01/17/07

DOCKET NO.  96-00 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for psychiatric disorder, 
to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant, his spouse, and his psychologist


ATTORNEY FOR THE BOARD

J. Barone, Counsel

INTRODUCTION

The veteran had active military service from January 1964 to 
December 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.

The veteran and his psychologist testified before a hearing 
officer at the RO in November 1996.  The veteran, his spouse, 
and his private psychologist appeared at a hearing before the 
undersigned in October 2003.  Transcripts of both hearings 
have been associated with the record.

The case was remanded in April 2004 for development of the 
record.  It was returned to the Board in September 2006.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As noted in the Board's April 2004 remand, service connection 
for PTSD requires the presence of three elements: (1) a 
current medical diagnosis of PTSD; (2) medical evidence of a 
causal nexus between current symptomatology and a claimed in-
service stressor; and (3) credible supporting evidence that 
the claimed in-service stressor actually occurred.  See 
38 C.F.R. § 3.304(f) (2003).  With respect to the third 
element, if the evidence shows that the veteran engaged in 
combat and he is claiming a combat related stressor, no 
credible supporting evidence is required.  Id., see Doran v. 
Brown, 6 Vet. App. 283 (1994).  A veteran's testimony, by 
itself, cannot, as a matter of law, establish the occurrence 
of a non-combat stressor.  See Dizoglio v. Brown, 9 Vet. App. 
163, 166 (1996). 

The April 2004 remand directed that the RO should request 
verification of the veteran's alleged stressors from the 
appropriate service department.  The Board specifically 
indicated that the RO should request confirmation of the 
claim that the USS Monmouth County (LST 1032) came under 
mortar and rocket attack, as well as gunfire, during the time 
the veteran was aboard that ship.  In March 2006 the service 
department verified that the ship delivered cargo in the 
Mekong Delta region.  However, the department provided no 
information concerning the veteran's claim of attacks on the 
ship.

The veteran was afforded a VA psychiatric examination in 
April 2006.  The examiner diagnosed PTSD and indicated that 
during service, the veteran had experienced or witnessed 
events involving threat of death or serious injury.  He did 
not specifically identify the stressor or stressors 
supporting his diagnosis.  

With respect to service connection for a psychiatric disorder 
other than PTSD, 
the Board observes that the VA examiner also diagnosed major 
depression and opined that it was etiologically related to 
the veteran's military service and his PTSD.  She did not 
discuss the rationale underlying her conclusion.  Service 
connection generally requires evidence of a current 
disability, evidence of 
in-service incurrence or aggravation of a disease or injury; 
and evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury.  See 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 
604 (Fed. Cir. 1996) (table)].  The Board notes that a 
January 1966 consultation report indicates that the veteran 
had no mental or physical disease which would warrant 
separation through medical channels, and that he had a 
character and behavior disorder.  The veteran was determined 
to be psychiatrically normal upon discharge examination in 
December 1967.  In light of the absence of evidence of an 
acquired psychiatric disorder in service, a discussion of the 
underlying rationale for the VA examiner's conclusion is of 
the utmost importance in determining whether the veteran is 
entitled to service connection for a psychiatric disorder 
other than PTSD.

The U. S. Court of Appeals for Veterans Claims has held that 
a remand by the Board confers on the veteran or other 
claimant, as a matter of law, the right to compliance with 
the remand order, and it imposes on VA a concomitant duty to 
ensure compliance with the terms of the remand.  Stegall v. 
West, 11 Vet. App. 268 (1998).  As such, the Board has 
determined that it cannot properly adjudicate the veteran's 
claims of entitlement to service connection without further 
development of the record.

In light of the above discussion, the Board has determined 
that additional development is necessary.  Accordingly, the 
case is REMANDED for the following action:

1.  The RO should submit an additional 
request to the U.S. Army and Joint 
Services Records Research Center (JSRRC), 
formerly the United States Armed Services 
Center for Research of Unit Records 
(USASCRUR).  The request should 
specifically ask for verification of 
whether the USS Monmouth County (LST 
1032) came under mortar and rocket attack 
during the period from December 1966 to 
December 1967 and whether the ship came 
under gunfire in February or March 1967.  
The request should be accompanied by a 
copy of the veteran's DD 214, and a copy 
of this remand, and all associated 
documents.  If the JSRRC is unable to 
provide information regarding any of the 
stressors alleged by the veteran, it 
should provide specific confirmation of 
that fact.

2.  Upon completion of the above 
development, the claims folders should be 
returned to the physician who conducted 
the April 2006 VA examination, if she is 
available.  Alternatively, the claims 
folders should be forwarded to a VA 
physician with the appropriate expertise 
to address the following questions.  

The physician should identify the 
specific stressful incident or 
incidents that support a diagnosis 
of PTSD.  The Board notes that in 
determining whether or not the 
veteran has PTSD due to an in-
service stressor, only the history 
specifically verified by the RO may 
be relied upon.  

The physician should also be asked 
to provide a discussion of the 
underlying rationale for the 
determination that the veteran's 
major depression is etiologically 
related to service.

The physician should discuss the complete 
rationale for all opinions expressed.  

3.  Following completion of all possible 
development as set out above, the RO 
should readjudicate the issue on appeal.  
If any benefit sought on appeal is not 
granted to the veteran's satisfaction, 
the veteran and his representative should 
be issued a Supplemental Statement of the 
Case and afforded the requisite 
opportunity to respond thereto.  

Thereafter, the case should be returned to the Board for 
further appellate action, if indicated.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 



action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
C. L. KRASINSKI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



